UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number-(811-05037) Professionallv Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-5348 Date of fiscal year end: August 31 Date of reporting period: June 30, 2007 Stephens Small Cap Growth6/30/07 N-PX Stephens Mid Cap Growth6/30/07 N-PX ***** FORM N-Px REPORT ***** ICA File Number: 811-05037
